In re Alise Durand; Douglas J. Du-rand; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 2013-11628; to the Court of Appeal, Fourth Circuit, No. 2014-C-1416.
Granted. Although the trial court set the return date more than thirty days from the date of the ruling, the court has authority to extend the deadline under Rule 4-3. Relators’ application, filed within the time limit authorized by the trial court, is timely. See Barnard, v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the ruling of the court of appeal is vacated and set aside, and the application is remanded to the court of appeal for consideration on the merits.